TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00531-CR



                                  Derrick Kuykendall, Appellant

                                                    v.

                                       State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-13-300701, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due June 29, 2015. On counsel’s motions,

the time for filing was extended to October 19, 2015. Appellant’s counsel has now filed a fourth

motion requesting that the Court extend the time for filing appellant’s brief to December 14, 2015.

We grant the motion for extension of time and order appellant to file a brief no later than December

14, 2015. No further extension of time will be granted, and a failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules

of Appellate Procedure.

                It is so ordered this 27th day of October, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish